Filed 6/5/15 P. v. Lavoie CA
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066665

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN330439)

STEVEN E. LAVOIE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Carlos O.

Armour and Richard Monroy, Judges. Affirmed.

         Richard Power, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Steven Lavoie was charged with possession of methamphetamine (Health & Saf.

Code, § 11377, subd. (a)) and unlawfully driving a motor vehicle without a license (Veh.

Code, § 12500, subd. (a)), with the allegation he had numerous "probation denial" prior

convictions. After his Penal Code section 1538.5 motion to suppress was denied, he
entered into a plea bargain pursuant to which Lavoie pleaded guilty to possession of

methamphetamine with the further agreement the other charges and allegations would be

dismissed. The court granted Lavoie formal probations, with imposition of sentence

suspended for three years, and the court imposed various terms, conditions and fines.

       Lavoie filed a notice of appeal. We affirm the judgment.

                                         FACTS

       Lavoie admitted that, on March 29, 2014, he unlawfully possessed

methamphetamine in a usable amount.

                                     DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal. 3d 436 and

Anders v. California (1967) 386 U.S. 738. Counsel identifies as a possible issue whether

the motion to suppress should have been granted, but presents no argument for reversal as

to this claim.

       We granted Lavoie permission to file a supplemental brief on his own behalf, but

he has not responded. A review of the record pursuant to People v. Wende, supra, 25
Cal. 3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably

arguable appellate issues. Lavoie has been competently represented by counsel on this

appeal.




                                            2
                                 DISPOSITION

     The judgment is affirmed.




                                               McDONALD, Acting P. J.

WE CONCUR:


McINTYRE, J.


O'ROURKE, J.




                                      3